Citation Nr: 1020797	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In March 2010, the Veteran testified before the undersigned 
at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  In June 1987, the RO denied service connection for PTSD.  
The Veteran did not appeal.

2.  In July 2000, the RO again denied service connection for 
PTSD on the merits.  The Veteran did not appeal.

3.  Evidence submitted since the RO's July 2000 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

4.  Resolving all reasonable doubt in the Veteran's favor, 
PTSD is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's June 1987 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009).

2.  The RO's July 2000 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009).

3.  New and material evidence has been received since the 
RO's July 2000 rating decision; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  PTSD was incurred in active wartime service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In a June 1987 rating decision, the RO denied service 
connection for PTSD on the basis that the Veteran had 
paranoid schizophrenia, but did not have PTSD.  The evidence 
of record included the service treatment records, post-
service medical evidence, and the Veteran's lay statements 
that he had PTSD.  In pertinent part, the Veteran was 
afforded a VA examination in January 1987.  It was 
acknowledged that he had been shot in the back by friendly 
fire during service and that the Veteran felt that this 
incident caused PTSD.  However, the examiner diagnosed the 
Veteran as having chronic schizophrenia, paranoid type.  The 
examiner considered whether the Veteran had chronic organic 
psychosis related to past amphetamine dependence, but 
concluded that the first diagnosis was more likely since the 
Veteran's symptoms continued long after he had discontinued 
the drug use.   The Veteran did not appeal the June 1987 
decision and it is final.  38 U.S.C.A. § 7105.

In March 2000 correspondence, the Veteran sought to reopen 
his claim of service connection for PTSD.  He was scheduled 
for a VA examination, but failed to report for that 
examination.  In a July 2000 rating decision, the RO 
indicated that the Veteran had served in combat and had 
received the Purple Heart, so a stressor would be conceded, 
but denied the claim on the basis that the Veteran failed to 
report for the scheduled VA examination and had no diagnosis 
of PTSD.  The Veteran did not appeal the July 2000 decision 
and it is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of an April 2004 medical report of R.K. McKinzey, Ph.D., who 
concluded that the Veteran had a diagnosis of psychosis, not 
otherwise specified (NOS), rule out amphetamine-induced mood 
disorder with manic features, but did not opine as to the 
etiology or date of onset; a May 2005 medical report of a 
panel of medical professionals from the California Department 
of Mental Health Napa State Hospital, who included that the 
Veteran had schizophrenia, bipolar type, polysubstance abuse, 
and an antisocial personality disorder, but did not opine as 
to the etiology or date of onset; a letter from a former 
employer in which he indicated that the Veteran became 
distant and unreliable at work so he had to let him go; VA 
records dated from 2006 to 2008 which reflected diagnoses of 
schizophrenia/psychotic disorder, but also noted that the 
Veteran had symptoms of PTSD; a November 2008 VA examination 
report which indicated that a diagnosis could not be supplied 
since the Veteran was uncooperative; a September 2006 letter 
of Alan Bonsteel, M.D., who indicated that the Veteran was 
competent to handle his own funds; a January 2007 letter of 
Dr. Bonsteel in which he indicated that the Veteran's current 
psychiatric symptoms were related to his military service 
(with reference to his inservice gunshot wound to his back); 
a January 2007 notation from Dr. Bonsteel in which he 
indicated that the Veteran had PTSD; and a September 2008 
letter of the Veteran's counselor, Jeremy Snitkin, MA MFT, 
who stated that the Veteran had a DSM diagnosis of PTSD and 
that his stressors included his military experiences.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects 
since this competent evidence includes a diagnosis of PTSD 
made by medical professionals.  In considering whether to 
reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995; but see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

New and material evidence has been received since the July 
2000 rating decision, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen.

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a Veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a Veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

In the stressor did not occur during combat.  Rather, he was 
shot in the back by friendly fire who erroneously thought 
that he was part of the Viet Cong.  However, this stressor of 
being shot, while not in combat, is verified in the record.  

Thus, the matter to be resolved refers to the first and 
second elements of a PTSD claim under the criteria of 38 
C.F.R. § 3.304(f), whether the Veteran has PTSD and if it is 
related to the in-service stressor.  

The evidence in that regard is in conflict.  The Veteran has 
been variously diagnosed as having schizophrenia as well as a 
psychotic disorder, NOS.  However, a private physician has 
diagnosed him as having PTSD and his counselor indicated the 
same.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating a veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 



(1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves-Rodriguez, the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.  

In this case, the pertinent medical evidence is all competent 
as the examiners are medical professionals.  The sufficiency 
of a stressors is a medical determination.  Dr. Bonsteel has 
made reference to the Veteran's in-service gunshot wound and 
also indicated that current psychiatric symptoms are related 
to military service.  Likewise, the Veteran's counselor 
endorsed a diagnosis of PTSD.  The Board finds that this 
medical evidence essentially diagnoses PTSD based on the 
claimed stressor of sustaining a serious gunshot wound to the 
back during service and such a diagnosis is competent.  See 
Cohen.  Although other medical records reflect alternate 
diagnoses, the recent evidence also shows that the VA 
examiners are conflicted over the proper diagnosis.  VA tried 
to resolve this matter via the November 2008 examination, but 
the Veteran was not cooperative.  However, the Board is 
cognitive of the fact that the Veteran was noted to be 
paranoid during this attempted evaluation and his global 
assessment of functioning (GAF) was noted to be a 30.  

GAF scores from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  Thus, his ability to cooperate in the 
evaluation was questionable.  The Board is considering the 
claim based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  

In sum, while Dr. Bonsteel did not provide an extensive 
explanation for his diagnosis, the diagnosis is generally 
considered competent and the stressor has 



been verified.  Thus, in affording the Veteran the benefit of 
the doubt, service connection for PTSD is warranted.  




ORDER

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


